 

Exhibit 10.2

MATTERSIGHT CORPORATION

1999 EMPLOYEE STOCK PURCHASE PLAN

(as Amended and Restated as of February 17, 2016)

1. Purpose. The purpose of the Mattersight Corporation 1999 Employee Stock
Purchase Plan (the "Plan") is to provide employees of Mattersight Corporation, a
Delaware corporation (the "Company"), and its Subsidiary Companies (as defined
in Section 15) added incentive to remain employed by such companies and to
encourage increased efforts to promote the best interests of such companies by
permitting eligible employees to purchase shares of the common stock, par value
$0.01, of the Company ("Common Stock") at below-market prices. The Plan is
intended to qualify as an "employee stock purchase plan" under Section 423 of
the Internal Revenue Code of 1986, as amended (the "Code"). The Company and its
Subsidiary Companies are sometimes hereinafter called individually a
"Participating Company" or collectively the "Participating Companies."

2. Eligibility. Participation in the Plan shall be open to each employee of the
Participating Companies (a) who has been employed by the Participating Companies
for at least three months, (b) whose customary employment by the Participating
Companies is greater than 20 hours per week; and (c) whose customary employment
by the Participating Companies is at least five months in any calendar year
(each an "Eligible Employee") or any of its subsidiaries. No right to purchase
Common Stock hereunder shall accrue under the Plan in favor of any person who is
not an Eligible Employee as of the first day of a Purchase Period (as defined in
Section 4). Notwithstanding anything contained in the Plan to the contrary, no
Eligible Employee shall acquire a right to purchase Common Stock hereunder (i)
if, immediately after receiving such right, such employee would own 5% or more
of the total combined voting power or value of all classes of stock of the
Company or any Subsidiary Company (including any stock attributable to such
employee under Section 424(d) of the Code), or (ii) if for a given calendar year
such right would permit such employee's aggregate rights to purchase stock under
all employee stock purchase plans of the Company and its Subsidiary Companies or
Parent Corporation (which aggregate rights are exercisable during such calendar
year) to accrue at a rate which exceeds $25,000 of fair market value of such
stock for such calendar year, all determined in the manner provided by
Section 423(b)(8) of the Code and the rules and regulations thereunder. In
addition, the number of shares of Common Stock which may be purchased by any
Eligible Employee during any Purchase Period shall not exceed 1,500, subject to
adjustment pursuant to Section 14.

3. Effective Date of Plan. The Plan was adopted by the Company’s Board of
Directors (the "Board") on October 21, 1999, and thereafter approved by the
stockholders of the Company. The Plan became effective on February 16, 2000 (the
"Effective Date").

4. Purchase Periods. The "Purchase Periods" shall be successive three-month
periods, each of which shall begin on the first business day of a calendar
quarter and end on the last business day of such calendar quarter.

5. Basis of Participation.

(a) Each Eligible Employee shall be entitled to enroll in the Plan as of the
first day of any Purchase that begins on or after such employee becomes an
Eligible Employee and shall be considered a Participant in the Plan thereafter
(a "Participant"), until this Plan or the Participant’s participation in the
Plan is terminated in accordance with the terms hereof.

(i) To enroll in the Plan, an Eligible Employee shall execute and deliver a
payroll deduction authorization (the "Authorization") to the Participating
Company that is the employee's employer (the “Employer”), or its designated
agent, in the time and manner specified by the Committee. The Authorization
shall become effective on the first day of the Purchase Period commencing after
the execution and delivery of such Authorization. Each Authorization shall
direct that payroll deductions be made by the Employer for each payroll period
during which the employee is a Participant in the Plan. The amount of each
payroll deduction specified in an Authorization for each such payroll period
shall be a whole percentage amount or a whole dollar amount, as determined by
the Committee, in either case not to exceed 15%, or such lesser percentage as
may be determined by the Committee, of the Participant's current regular wage or
salary (before withholding or other deductions) paid to him or her by any of the
Participating Companies.

1

--------------------------------------------------------------------------------

 

(ii) Payroll deductions (and any other amount paid under the Plan) shall be made
for each Participant in accordance with his or her Authorization until his or
her participation in the Plan terminates or the Plan terminates, all as
hereinafter provided.

(iii) A Participant may change the amount of his or her payroll deduction by
filing a new Authorization with the Company or its designated agent, which shall
become effective on the first day of the Purchase Period commencing after the
execution and delivery of such Authorization. No other changes shall be
permitted, except that a Participant may elect to terminate his or her
participation in the Plan as provided in Section 8.

(iv) Payroll deductions shall be credited to a purchase account established on
the books of the Company on behalf of each Participant (a "Purchase Account").

(b) The Committee may, in its discretion, establish additional procedures
whereby Eligible Employees may participate in the Plan by means other than
payroll deduction, including, but not limited to, delivery of funds by
Participants in a lump sum or automatic charges to Participants' bank accounts.
Such other methods of participating shall be subject to such rules and
conditions as the Committee may establish. The Committee may at any time amend,
suspend to terminate any participation procedures established pursuant to this
paragraph without prior notice to any Participant or Eligible Employee.

6. Purchase Price. The purchase price (the "Purchase Price") per share of Common
Stock hereunder for any Purchase Period shall be 85% of the lesser of (i) the
Fair Market Value (as defined in Section 15) of a share of Common Stock on the
first day of such Purchase Period and (ii) the Fair Market Value of a share of
Common Stock on the last day of such Purchase Period, unless, prior to the
beginning of such Purchase Period, the Committee shall determine otherwise
(subject to the limitations contained in clause (iii) of Section 9(c)). If such
determination results in a fraction of one cent, the Purchase Price shall be
increased to the next higher full cent. In no event shall the Purchase Price be
less than the par value of the Common stock.

7. Purchase and Issuance of Shares.

(a) At the end of each Purchase Period, the amount in each Participant's
Purchase Account will be applied to the purchase from the Company of the number
of shares of Common Stock determined by dividing such amount by the Purchase
Price for such Purchase Period.  The Common Stock purchased by each Participant
shall be considered to be issued and outstanding to his or her credit as of the
close of business on the last day of each Purchase Period. The total number of
shares of Common stock purchased by all Participants during each Purchase Period
shall be issued, as of the last day in such Purchase Period, to  each
Participant’s account with E*TRADE (or any successor thereto). Stock
certificates will not be issued for the shares purchased. Rather, the Company
will cause its transfer agent to maintain a book entry for the shares in each
Participant’s name.

(b) No interest shall accrue at any time for any amount credited to a Purchase
Account of a Participant. After the close of each Purchase Period, a report will
be sent to each Participant stating the entries made to his or her Purchase
Account, the number of shares of Common Stock purchased, and the applicable
Purchase Price.

8. Termination of Participation.

(a) A Participant may elect at any time to terminate his or her participation in
the Plan, provided written notice of such termination is received by the Company
prior to the last business day of the Purchase Period for which such termination
is to be effective.  The termination notice shall specify the Participant’s
preferred disposition of the balance in his or her Purchase Account.
Specifically, the Participant may elect (i) for the Company to promptly deliver
to such Participant cash in an amount equal to the balance in his or her
Purchase Account on the date of such termination (the “Final Balance”) or (ii)
to authorize a purchase using the Final Balance, which shall be effected by the
Company in accordance with Section 7 hereof, at the end of the Purchase Period
in which the notice of termination was received.

(b) If the Participant dies, terminates his or her employment with the
Participating Companies for any reason, or otherwise ceases to be an Eligible
Employee (including, without limitation, as a result of a Participating Company
ceasing to be a Subsidiary Company), his or her participation in the Plan shall
immediately terminate. Upon such terminating event, the Company shall promptly
deliver to such Participant or his or her legal representative, as the case may
be, cash in an amount equal to the balance to his or her credit in his or her
Purchase Account, if any, on the date of such termination.

2

--------------------------------------------------------------------------------

 

9. Termination or Amendment of the Plan.

(a) The Company, by action of the Board or the Committee, may terminate the Plan
at any time. Notice of termination shall be given to all Participants, but any
failure to give such notice shall not impair the effectiveness of the
termination.

(b) Without any action being required, the Plan will terminate in any event when
the maximum number of shares of Common stock to be sold under the Plan (as
provided in Section 13) has been purchased. Such termination shall not impair
any rights which under the Plan shall have vested on or prior to the date of
such termination. If at any time the number of shares remaining available for
purchase under the Plan is not sufficient to satisfy all then-outstanding
purchase rights, the Board may determine an equitable basis of apportioning
available shares among all Participants consistent with Section 423 of the Code.

(c) The Board or the Committee may amend the Plan from time to time in any
respect for any reason; provided. however, no such amendment shall (i)
materially adversely affect any purchase rights outstanding under the Plan
during the Purchase Period in which such amendment is to be effected, (ii)
unless approved by the stockholders of the Company, increase the maximum number
of shares of Common Stock that may be purchased under the Plan, (iii) decrease
the Purchase Price of the shares of Common Stock for any Purchase Period below
the lesser of 85% of the Fair Market Value thereof on the first day of such
Purchase Period and 85% of the Fair Market Value thereof on the last day of such
Purchase Period, (iv) unless approved by the stockholders of the Company, change
the class of employees eligible to participate in the Plan, or (v) adversely
affect the qualification of the Plan under Section 423 of the Code.

(d) Upon termination of the Plan, cash in an amount equal to the balance, if
any, of each Participant in his or her Purchase Account, shall be promptly
distributed to such Participant.

10. Non-Transferability. Rights acquired under the Plan are not transferable and
may be exercised only by a Participant.

11. Stockholder's Rights. No Eligible Employee or Participant shall by reason of
the Plan have any rights of a stockholder of the Company until and to the extent
he or she shall acquire shares of Common stock as herein provided.

12. Administration of the Plan.

(a) The Plan shall be administered by the Compensation Committee of the Board
(the "Committee"), provided that the Board may otherwise appoint (i) the entire
Board or (ii) a committee consisting of two or more members of the Board, to act
as the Committee. In addition to the power to amend or terminate the Plan
pursuant to Section 9, the Committee shall have full power and ·authority to:
(A) interpret and administer the Plan and any instrument or agreement entered
into under the Plan; (B) establish such rules and regulations and appoint such
agents as it shall deem appropriate for the proper administration of the Plan;
and (C) make any other determination and take any other action that the
Committee deems necessary or desirable for administration of the Plan. Decisions
of the Committee shall be final, conclusive and binding upon all persons,
including the Company, any Participant and any other employee of the Company. A
majority of the members of the Committee may determine its actions and fix the
time and place of its meetings.

(b) The Plan shall be administered so as to ensure all Participants have the
same rights and privileges as required by Section 423(b)(5) of the Code.

13. Maximum Number of Shares. The maximum number of shares of Common Stock that
may be purchased under the Plan is 500,000, subject, however, to adjustment as
hereinafter set forth. Shares of Common Stock sold hereunder may be treasury
shares, authorized, and unissued shares, or a combination thereof.

14. Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off, or other similar change in capitalization or
event, or any distribution to holders of Common Stock other than a regular cash
dividend, the maximum number and class of securities that may be purchased under
this Plan, the maximum number and class of securities that may be purchased by
any Eligible Employee during any Purchase Period, and the Purchase Price per
security, shall be appropriately adjusted by the Committee. The decision of the
Committee regarding any such adjustment shall be final, binding, and conclusive.
If any such adjustment would result in a fractional security being available
under this Plan, such fractional security shall be disregarded.

3

--------------------------------------------------------------------------------

 

15. Miscellaneous.

(a) Except as otherwise expressly provided herein, any Authorization, election,
notice, or document under the Plan from an Eligible Employee or Participant
shall be delivered to the Company, the Participating Company that is the
employer of such Eligible Employee, or their designated agents and, subject to
any limitations specified in the Plan, shall be effective when so delivered.

(b) The term "business day" shall mean any day other than Saturday, Sunday, or a
legal holiday recognized by the Participating Corporation for which the
Participant is employed.

(c) The term "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended.

(d) The term “Fair Market Value” shall mean the closing transaction price of a
share of Common Stock as reported by The NASDAQ Stock Market or the principal
national securities exchange on which the Common Stock is then traded, on the
date that such value is being determined, or, if there shall be no reported
transactions for such date, on the next preceding date that transactions were
reported; provided, however, that if the Fair Market Value for any date cannot
be so determined, Fair Market Value shall be determined by the Committee by
whatever means or method as the Committee, in the good faith exercise of its
discretion, shall at such time deem appropriate.

(e) The term "Parent Corporation" shall mean any corporation that is, or
becomes, a parent corporation of the Company (within the meaning of Section
424(e) of the Code).

(f) The term "Subsidiary Companies" shall mean all corporations that are, or
become, subsidiary corporations (within the meaning of Section 424(f) of the
Code) and of which the Company is the common parent.

(g) The Plan, and the Company's obligation to sell and deliver Common Stock
hereunder, shall be subject to all applicable federal, state, and foreign laws,
rules and regulations, and to such approval by any regulatory or governmental
agency as may, in the opinion of counsel for the Company, be required.

16. Change in Control.

(a) In order to maintain the Participants' rights in the event of any Change in
Control of the Company, as hereinafter defined, upon such Change in Control, the
then-current Purchase Period shall thereupon end, and all Participants' Purchase
Accounts shall be applied to purchase shares of Common Stock pursuant to
Section 7, and the Plan shall immediately thereafter terminate.

(b) "Change in Control" for the purposes hereof means the occurrence of any of
the following events:

(i) the acquisition by any individual, entity, or group (a "Person"), including
any "person" within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act, of beneficial ownership within the meaning of Rule 13d-3 promulgated under
the Exchange Act, of 35% or more of either (A) the then‑outstanding shares of
Common Stock of the Company (the "Outstanding Company Common Stock") or (B) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of Directors (the "Outstanding Company Voting
Securities"); excluding, however, the following: (1) any acquisition directly
from the Company (excluding any acquisition resulting from the exercise of an
exercise, conversion, or exchange privilege, unless the security being so
exercised, converted, or exchanged was acquired directly from the Company); (2)
any acquisition by the Company; (3) any acquisition by an employee benefit plan
(or related trust) sponsored or maintained by the Company or any Subsidiary
Corporation; or (4) any acquisition by any corporation pursuant to a transaction
which complies with clauses (A), (B) and (C) of subsection (iii) of this Section
16(b); provided further, that for purposes of clause (2) above, if any Person
(other than the Company or any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company) shall become the beneficial owner of 35% or more of the Outstanding
Company Common Stock or 35% or more of the Outstanding Company Voting Securities
by reason of an acquisition by the Company, and such Person shall, after such
acquisition by the Company, become the beneficial owner of any additional shares
of the Outstanding Company Common Stock or any additional Outstanding Company
Voting Securities and such beneficial ownership is publicly announced, such
additional beneficial ownership shall constitute a Change in Control;

4

--------------------------------------------------------------------------------

 

(ii) individuals who, as of the date hereof, constitute the Board of Directors
(the "Incumbent Board") cease for any reason to constitute at least a majority
of such Board; provided that any individual who becomes a Director of the
Company subsequent to the date hereof whose election, or nomination for election
by the Company's stockholders, was approved by the vote of at least a majority
of the Directors then comprising the Incumbent Board, shall be deemed a member
of the Incumbent Board; and provided further, that any individual who was
initially elected as a Director of the Company as a result of an actual or
threatened election contest, as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act, or any other actual or
threatened solicitation of proxies or consents by or on behalf of any Person
other than the Board, shall not be deemed a member of the Incumbent Board;

(iii) approval by the stockholders of the Company of a reorganization, merger,
or consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a "Corporate Transaction"); excluding, however, a
Corporate Transaction pursuant to which (A) all or substantially all of the
individuals or entities who are the beneficial owners, respectively, of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Corporate Transaction will beneficially own, directly
or indirectly, more than 60% of, respectively, the outstanding shares of Common
Stock and the combined voting power of the outstanding securities entitled to
vote generally in the election of Directors, as the case may be, of the
corporation resulting from such Corporate Transaction (including, without
limitation, a corporation which, as a result of such transaction, owns the
Company or all or substantially all of the Company's assets either directly or
indirectly) in substantially the same proportions relative to each other as
their ownership, immediately prior to such Corporate Transaction, of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (B) no Person (other than the Company, any employee benefit
plan (or related trust) sponsored or maintained by the Company or a Subsidiary
Corporation, the corporation resulting from such Corporate Transaction, and any
Person who beneficially owned, immediately prior to such Corporate Transaction,
directly or indirectly, 35% or more of the Outstanding Company Common Stock or
the Outstanding Company Voting Securities, as the case may be) will beneficially
own, directly or indirectly, 35% or more of, respectively, the outstanding
shares of Common Stock or the combined voting power of the outstanding
securities entitled to vote generally in the election of Directors of the
corporation resulting from such Corporate Transaction and (C) individuals who
were members of the Incumbent Board will constitute at least a majority of the
members of the Board of Directors of the corporation resulting from such
Corporate Transaction; or

(iv) approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company.

5